        Case 3:20-cv-00149-SDD-RLB               Document 1        03/12/20 Page 1 of 6
                                                                          -\^-\ Ci'"lv'



                                                                                  r
                                                                                         K^.  XEIVED
                        A COMPLAINT UNDER THE CWIL RIGHTS ACT,
                                          42U.S.C.§ 1983
                                                                                             MAR 1 '' 2020
                              UNITED STATES DISTRICT COURT                                       . :,•;., :-;T -L'';j:n

                              MIDDLE DISTRICT OF LOUISIANA                                  ..- :;i:-;' •<;(;' 0'= LOU.S'ANA



                                                                                              '^,!^1Y Ci.ctM

 .^f;(Tv-<ilK     ^^i^                                  0<iTOft I (cAU_           L-^-
                Plaintiff                                 Inmate Number



VERSUS

<-i. ^n^h J C^^^ll^ ^




(Enter above the full name of each
defendant in this action.)



                                  Electronic Filing Pilot Program
       In accordance with the Procedural Rules for Electronic Filing PilotTroject, General Order
2012-01, inmates who reside in or are transferred into Louisiana Department of Corrections facilities
participating in the Electronic Filing Pilot Program shall receive orders, notices and judgments by
Notice of Electronic Piling ("NEF"),



                            Instructions for Filing Complaint by Prisoners
                            Under the Civil Rights Act, 42 U.S.C. § 1983.

        The names of all parties must be listed in the caption and in part III of the complaint exacfih
the same.


        In order for this complaint to be filed, it must be accompanied by the filing fee of $400.00.
In addition, the United States Marshal will require you to pay the cost of serving the complaint on
each of the defendants.

       If you are unable to pre-pay the filing fee and service costs, you may petition the court to
proceed in forma pauperis. You must sign the affidavit, and obtain the signature of an authorized
officer certifying the amount of money in your inmate account. Ifpauper status is granted, you will
be required to pay an initial partial filing fee and thereafter, prison officials shall be ordered to
forward monthly payments from your inmate account until the entire filing fee is paid.
        Case 3:20-cv-00149-SDD-RLB               Document 1        03/12/20 Page 2 of 6




       You will note that you are required to give facts. THIS COMPLAINT SHOULD NOT
CONTAIN LEGAL ARGUMENTS OR CITATIONS. ALSO, DO NOT INCLUDE EXHIBITS.


       Submit the complaint and pauper affidavit to the Clerk of the United States District Court
for the Middle District of Louisiana, 777 Florida Street, Suite 139, Baton Rouge, La. 70801-1712.



I. Previous Lawsuits


       A. Have you begun other lawsuits in state or federal court dealing with the same facts
       involved in this action or otherwise relating to your imprisonment? Yes ( ) No (i-)"

       B. If your answer to A is yes, describe each lawsuit in the space below. (If there is more
       than one lawsuit, describe the additional lawsuits on another piece of paper, using the same
       outline.)


       1. Parties to this previous lawsuit
               Plaintiff(s): Tu^v.t t'v VvJ^^f';-



               Defendants): ^ '^•n'^"/'^ J. C^^l/i'- '-/'/'




       2. Court (if federal court, name the district; if state court, name the parish):




       3. Docket number:


       4. Name of judge to whom case was assigned:



       5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?):




       6. Date of filing lawsuit: / ^i ^}t\ ^C^
       7. Date of disposition:



       C. Have you had any previously filed federal lawsuits or appeals, whether or not related to
       the issues raised in this complaint, dismissed by any federal court as frivolous, malicious,
       or for failure to state a claim for which relief can be granted?
               Yes ( ) No (4
       Case 3:20-cv-00149-SDD-RLB                Document 1            03/12/20 Page 3 of 6




       If your answer is yes, list the civil action numbers and the disposition of each case. You
       must identify in which federal district or appellate court the action was brought.




                                                          }   .   /'   //   /.   /"'   ;   .,...
II. Place of present confinement: t^'57 /^'Jt^- !\^^(-H f'i\> /^//' /P/-/.^^1A




       A. Is there a prisoner grievance procedure in this institution?
              Yes( )No(Q

       B. Did you present the facts relating to your complaint in the state prisoner grievance
       procedure?
              Yes ( ) No ( L/)-

       C. If your answer is Yes:

       1. Identify the administrative grievance procedure number(s) in which the claims raised in
       this complaint were addressed.


       2. What steps did you take?




       3. What was the result?



       D. If your answer is No, explain why not:



III. Parties
       (In Item A below, place your name in the first blank and place your present address in the
       second blank. Do the same for additional plaintiffs, if any.)


       A. Name ofplaintiff(s)      :}L'K|VK/-,| >v \,V/'^ r'jh^

         Address ^^'// (•(" l59^ $/.'-//// .-A'^ 7^L1r/


       In Item B below, place the full name of the defendant in the first blank, his official position
       in the second blank, and his place of employment in the third blank. Use Item C for the
       names, positions, and places of employment of any additional defendants.
      Case 3:20-cv-00149-SDD-RLB              Document 1       03/12/20 Page 4 of 6




               ^) l_j^^-H}.
     B. Defendant           / f- ^w/^.
                   <>^f' ^^n.~^}.        j^_
                                   / /- ^f^-^llb j^. _is employed as
                                                                  _at.




      C. Additional Defendants: /^./c// ^-^/ /);;-//^- ./^'/.^ ///>••/ ^L</'
                                              7T




IV. Statement of Claim

      State here as briefly as possible the facts of your case. Describe how each defendant is
      involved. Include also the names of other persons involved, dates, and places. Do not given
      any legal arguments or cite any cases or statutes. If you intend to allege a number of
      related claims, number and set forth each claim in a separate paragraph. (Use as much space
      as you need. Attach extra sheets if necessary.)



          ft ^ r^: ^-'' /^ ^ - ^ [.^J ./1//^X ^^ ^-/7/^

        ./' r-v^./ff\ :'^ /v^'/ :^_ ^<-"//..^ AA ^-vi? -:y)/-y-^^

        ."1 • ••>

       '•.^ •-'!"''/
      Case 3:20-cv-00149-SDD-RLB                Document 1       03/12/20 Page 5 of 6




V. Relief

      State briefly exactly what you want the court to do for you. Make no legal arguments. Cite


      no cases or statutes. Attach no exhibits. |f^-f' K^'^ , p^\\ c\^f ^ Hen'^f-

      Cyc^<ii'^ (!i-f'<: , /n/^' /c/ \:r-r,U^!^^^'^^r/.




VI. Plaintiffs Declaration


      1. I understand that I am prohibited from bringing a civil action in forma pauperis if, while
      I was incarcerated or detained in any facility, I have brought three or more civil actions or
      appeals in a court of the United States that were dismissed on the grounds that they were
      frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am
      in imminent danger of serious physical injury.


      2. I understand that even if I am allowed to proceed in fomia pauperis, I am responsible for
      paying the entire filing fee and any costs assessed by the Court, which, after payment of the
      partial initial filing fee, shall be deducted fi'om my inmate account by my custodian in
      installment payments as prescribed by law.

      3. I understand that if I am released or transferred, it is my responsibility to keep the Court
      informed of my whGreabouts and failure to do so may result in this action being dismissed
      with prejudice.

      4.1 consent to receive orders, notices and judgments by Notice of Electronic Filing.



      Signed this day of -^ _, 20 / ' .



                                                   ^;/^lrv '\/1^-^±
                                                 Signature ofplaiB/tiff(s)
             Case 3:20-cv-00149-SDD-RLB                  Document 1   03/12/20 Page 6 of 6


                                                                                                                      iAUli*».,
                                                                                                                                    ^.•^""-^t^^
                                                                                                                       '"^v_. . . ^^'•'""•"^t
                                                                                                                  l^W*"™1!!^ •w°^»"t^^^''^^
                                                                      mxsN '^ottaE •i^, ^37' ^^JRUS»»—^^K^asBt;^t'l:-
^ew\^\e Vl/^h"t
                                                                                                               •^                                          ,BM"


tiW ^ 5en |5$qi          ^h /\\/e.
                                                                       S3 MAR.»»-m B: .^ A(^"rkS-^
                                                                                         -^^—f '•£. ^'^ »»-^ '^— ^VHW^^J ' L'r<nuunahi^W^
                                                                                                               ••   ST-'1""       •   '^'-n-f   :-u:';

                                                                                                                                         ,,..4..j»W-~-
                                                                                                                                                          ^
                                                                                                                                                          '.?}.>.




          •La, r]W]
                         IfflJtMNV
                         ^ w i I'^'y y yi
        ;.. »^<^^


   ^^^
     <^^?'?                            S>';f
                                      /1h
                                                                                                                                                  ^, ^-
                                                                                                                                  t
   •?w^'                                                                                      w^
                                                                                             /,rf^ 5+J
   ? '-^-                                                                 rjnn r/t?r;

          ^              /• >.


                                                                         p.o^ ^w
                                                                                                       La;

                                 ;''U^3^i;S. '""'S::;;:;'.;:!;-.^      Upp.rh-1iUi^i.tj".jit*h|i,t.nipi|]nJJiJJl,|j.|i|,lt^h|fi
